DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-19 are objected to because of the following informalities:
As to claims 2-19, these claims recite “The system of claim…” and should recite “The augmented reality system…” in order to properly depend upon the independent claim and cite the appropriate system. Claim 1 recites a positioning system in addition the augmented reality system and it is not entirely clear which system the dependent claims are referencing.
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a positioning system configured to determine” in claim 1.

The interpretations based on the specification are as follows:
“a positioning system configured to determine” – The positioning system may comprise one or more sensors positioned on one or more of the display headset, the interior of the vehicle and the exterior of the vehicle. For example, the positioning system could be implemented using an accelerometer on both the display headset and the vehicle and using cameras mounted to the vehicle for viewing the external environment. Cameras may also be mounted on the inside of the vehicle, for example for viewing the display headset. Cameras may also be positioned on the display headset. (Specification ¶ [0034]). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2020/0090375 by Mori et al. (“Mori”).

As to claim 1, Mori discloses an augmented reality system (Mori, AR display apparatus mounted on an on-vehicle system, Abstract) for assisting the driver of a vehicle being driven on a surface in an environment, the environment including one or more dynamic bodies (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]), the system comprising:
a display headset comprising an at least partially transparent display pane (Mori, AR display may be realized by using a head mounted display (HMD) apparatus. Namely, the AR display apparatus maybe realized as a projection HMD apparatus or its ;
a positioning system configured to determine the relative positions of the display headset, the vehicle, the surface and at least one dynamic body external to the vehicle (Mori, The vehicle exterior photographing unit 102 includes the camera 2. The vehicle exterior photographing unit 102 uses one or more camera 2 to photograph an actual view of an external world of an own vehicle under suspension of the vehicle or while the vehicle is traveling, and acquire video data (containing image frames in time series) and vehicle surrounding information. Figure 1, ¶ [0034])(Mori, The AR display apparatus according to the first embodiment has a function to extract an object such as a signboard from a photographed image of a vehicle exterior camera, ¶ [0027])(Mori, vibration of the vehicle may be detected from information of an acceleration sensor included in the HMD apparatus. ¶ [0134]); and
a display driver (Mori, display driving circuit 21, Figure 1) configured to generate, in dependence on the relative positions determined by the positioning system, graphic elements on the at least partially transparent display pane, the display driver being configured such that, to a wearer of the display headset (Mori, The display driving circuit 21 generates a display signal for an AR display control on the basis of video data that are AR data from an AR display unit 15 of the control unit 10, and drive the display element 22 and the light source 23. The light source 23 emits light to the display element 22 on the basis of the display signal. The light source 23 is configured by an LED element or a laser element, for example. The ,
at least one graphic element appears stationary relative to the display headset (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
at least one graphic element appears stationary relative to the vehicle notwithstanding motion of the display headset relative to the vehicle (Mori, vibration of the vehicle may be detected from information of an acceleration sensor included in the HMD apparatus. The AR image may be controlled to vibrate in a range where the user does not feel uncomfortable due to car sickness so as to cancel the vibration of the vehicle. ¶ [0134]);
at least one graphic element appears stationary relative to the surface (Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a predetermined important AR display for drive assist and the like. As one example of the important AR display, display regarding a road surface mark or a traffic light, display of an arrow indicating a traveling direction, display of speed limit, display of an inter-vehicle distance, display of caution about pedestrian or an oncoming vehicle, and display of warning are cited. ¶ [0090]); and
at least one graphic element appears stationary relative to the at least one dynamic body external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]).
As to claim 2, Mori discloses the system wherein the display driver is configured to display a first, second, third and fourth graphic element such that each graphic element appears, to the wearer of the display device, to move independently with respect to each of the other graphic elements and wherein
the first graphic element appears, to the wearer of the display headset, stationary relative to the display headset (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
the second graphic element appears, to the wearer of the display headset, stationary relative to the vehicle (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
the third graphic element appears, to the wearer of the display headset, stationary relative to the surface (Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a predetermined important AR display for drive assist and the like. As one example of the important AR display, display regarding a road surface mark or a traffic light, display of ; and
the fourth graphic element appears, to the wearer of the display headset, stationary relative to the at least one dynamic body external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]).
As to claim 5, Mori discloses the system wherein the at least one graphic element which, to the wearer of the display headset, appears stationary relative to the display headset, is any of warning signs, information regarding the operation of the vehicle, safety information or video content (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099])(Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An item “setting of AR function type” and an item “setting of AR information category” are provided in the screen illustrated in FIG. 9. Items such as “drive assist”, “navigation”, “traffic sign”, “signboard”, or “building” are provided in the item “setting of AR function type”, for example. The user can select any item and turn the item ON/OFF. For example, the item “signboard” is set to an ON state. This causes a function for executing AR display for a signboard as a target object to become an effective state. 
As to claim 6, Mori discloses the system wherein the at least one graphic element which, to the wearer of the display headset, appears stationary relative to the vehicle, is any of virtual instruments, information regarding the operation of the vehicle, navigation information or video content (Mori, vibration of the vehicle may be detected from information of an acceleration sensor included in the HMD apparatus. The AR image may be controlled to vibrate in a range where the user does not feel uncomfortable due to car sickness so as to cancel the vibration of the vehicle. ¶ [0134])(Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An item “setting of AR function type” and an item “setting of AR information category” are provided in the screen illustrated in FIG. 9. Items such as “drive assist”, “navigation”, “traffic sign”, “signboard”, or “building” are provided in the item “setting of AR function type”, for example. The user can select any item and turn the item ON/OFF. For example, the item “signboard” is set to an ON state. This causes a function for executing AR display for a signboard as a target object to become an effective state. Figure 9, ¶ [0127]). Mori teaches the images shown based on the selected types by the user.
As to claim 7, Mori discloses the system wherein the at least one graphic element which, to the wearer of the display headset, appears stationary relative to the surface, is any of navigation information, track information and hazard identifiers (Mori, This central area R1 is basically defined as an area where the AR 
As to claim 8, Mori discloses the system wherein the at least one graphic element which, to the wearer of the display headset, appears stationary relative to the at least one dynamic body external to the vehicle, is a hazard identifier (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]) (Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An item “setting of AR function type” and an item “setting of AR information category” are provided in the screen illustrated in FIG. 9. Items such as “drive assist”, “navigation”, 
As to claim 9, Mori discloses the system wherein the positioning system is configured to determine whether the at least one dynamic body external to the vehicle is moving with respect to the vehicle, and having determined that the at least one dynamic body external to the vehicle is moving with respect to the vehicle, is further configured to determine whether the at least one dynamic body is moving towards or away from the expected path of the vehicle (Mori, The moving object judgment unit 16 of the HUD apparatus 1 calculates a moving speed and a moving direction of an object (a signboard or a vehicle) which moves in the image of the screen 5 and the camera 2, which correspond to the field of view of the driver. This moving speed is a speed when a position of an object area moves in the screen 5 and the image, and is a relative speed with respect to a traveling speed of the own vehicle and a point of view of the driver. ¶ [0145]).
As to claim 10, Mori discloses the system wherein the display driver is configured to generate a graphic element being a hazard identifier, which to the wearer of the display headset appears stationary relative to the at least one dynamic body, if the positioning system determines that the at least one dynamic body external to the vehicle is moving towards the expected path of the vehicle .
As to claim 11, Mori discloses the system wherein the display driver is configured to generate a graphic element being a braking or turning point indicator, which to the wearer of the display headset appears stationary relative to the surface, if the positioning system determines that the at least one dynamic body external to the vehicle is moving towards the expected path of the vehicle (Mori, The visibility judgment unit 12 determines predetermined AR display content (type), in which the display position of the AR image of the moving object is set as the stationary position, in accordance with the latter classification. The AR image generator unit 13 also considers the moving direction to determine the stationary position, which is the display position of the AR image of the object, in accordance with its determination. Further, the AR image generator unit 13 may also keep the display size of the AR image of the moving object at a fixed size. This allows the driver to more easily recognize the AR image of the moving object visually. ¶ [0146]) (Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An item “setting of AR function type” and an 
As to claim 12, Mori discloses the system wherein the surface is a road and the graphic elements comprise:
warning signs, which to the wearer of the display headset appear stationary relative to the display headset (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
information regarding the operation of the vehicle, which to the wearer of the display headset, appear stationary relative to the vehicle (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
navigation information, which to the wearer of the display headset, appear stationary relative to the road (Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a ; and
hazard identifiers, which to the wearer of the display headset, appear stationary relative to the at least one dynamic body external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]) (Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An item “setting of AR function type” and an item “setting of AR information category” are provided in the screen illustrated in FIG. 9. Items such as “drive assist”, “navigation”, “traffic sign”, “signboard”, or “building” are provided in the item “setting of AR function type”, for example. The user can select any item and turn the item ON/OFF. For example, the item “signboard” is set to an ON state. This causes a function for executing AR display for a signboard as a target object to become an effective state. Figure 9, ¶ [0127]). Mori teaches the images shown based on the selected types by the user.
As to claim 13, Mori discloses the system wherein the surface is a track and the graphic elements comprise:
warning signs, which to the wearer of the display headset appear stationary relative to the display headset (Mori, An AR image 51a is a first display ;
information regarding the operation of the vehicle, which to the wearer of the display headset, appear stationary relative to the vehicle (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
track information, which to the wearer of the display headset, appear stationary relative to the road (Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a predetermined important AR display for drive assist and the like. As one example of the important AR display, display regarding a road surface mark or a traffic light, display of an arrow indicating a traveling direction, display of speed limit, display of an inter-vehicle distance, display of caution about pedestrian or an oncoming vehicle, and display of warning are cited. ¶ [0090]); and
hazard identifiers, which to the wearer of the display headset, appear stationary relative to the at least one dynamic body external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]) (Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An 
As to claim 14, Mori discloses the system wherein the augmented reality system is configured to obtain an environment map from a source external to the vehicle and the display driver is configured to generate graphic elements in dependence on track information provided by the environment map (Mori, The car navigation unit 106 is a part of an existing car navigation system mounted on the vehicle, and holds map information and the positional information acquired by using the GPS receiver 105. The car navigation unit 106 grasps the positional information of the own vehicle through the GPS receiver 105. The ECU 101 and the HUD apparatus 1 acquires the positional information of the own vehicle from the GPS receiver 105 and the car navigation unit 106. The HUD apparatus 1 can also refer to the map information and destination information from the car navigation unit 106, and use them as the original data for the AR display. For example, the HUD apparatus 1 may generate an arrow image and the like as an example of the AR image on the basis of the original data. The arrow image indicates a traveling direction on a road for navigation toward a destination. ¶ [0039])(Mori, the HUD apparatus 1 accesses the 
As to claim 15, Mori discloses the system wherein the at least one graphic element which, to wearer of the display headset, appears stationary relative to the surface, and is track information, is generated in dependence on one or more of braking point indicators, acceleration point indicators and driving lines(Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a predetermined important AR display for drive assist and the like. As one example of the important AR display, display regarding a road surface mark or a traffic light, display of an arrow indicating a traveling direction, display of speed limit, display of an inter-vehicle distance, display of caution about pedestrian or an oncoming vehicle, and display of warning are cited. ¶ [0090])(Mori, the HUD apparatus 1 displays the user setting screen on an operation panel as hardware, and allows setting in accordance with a user input operation. An item “setting of AR function type” and an item “setting of AR information category” are provided in the screen illustrated in FIG. 9. Items such as “drive assist”, “navigation”, “traffic sign”, “signboard”, or “building” are provided in the item “setting of AR function type”, for example. The user 
As to claim 19, Mori discloses the system wherein the display headset comprises a pair of augmented reality glasses and the at least partially transparent display pane is one or more lenses of the augmented reality glasses or the display headset comprises a helmet and the at least partially transparent display pane is a visor of the helmet (Mori, AR display may be realized by using a head mounted display (HMD) apparatus. Namely, the AR display apparatus maybe realized as a projection HMD apparatus or its system. The projection HMD apparatus is worn on a head by the user and used. In case of this form, an AR image is superimposed onto a transparent actual view on a screen of the HMD apparatus in front of the user and displayed. ¶ [0134]).
As to claim 21, Mori discloses a method (Mori, display an AR image onto a screen, Abstract) comprising:
determining the relative positions of:
a vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]);
a display headset worn by a driver of the vehicle (Mori, AR display may be realized by using a head mounted display (HMD) apparatus. Namely, the AR display apparatus maybe realized as a projection HMD apparatus or its system. The projection ;
a surface on which the vehicle is being driven (Mori, In the screen 5, as an actual view corresponding to the field of view of the driver, a road 31 extending forward, buildings 32a, 32b, and 32c at sides of the road 31, and sky 33 of the background are transmitted and viewed. Figure 4, ¶ [0086]);
one or more dynamic bodies of an environment in which the vehicle is being driven, the one or more dynamic bodies being external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]); and
generating first, second, third and fourth graphic elements on an at least partially transparent display pane of the display headset such that each graphic element appears, to the wearer of the display headset, to move independently with respect to each of the other graphic elements (Mori, The display driving circuit 21 generates a display signal for an AR display control on the basis of video data that are AR data from an AR display unit 15 of the control unit 10, and drive the display element 22 and the light source 23. The light source 23 emits light to the display element 22 on the basis of the display signal. The light source 23 is configured by an LED element or a laser element, for example. The display element 22 can be configured by a known SLM (Spatial Light Modulator), a MEMS mirror, a DMD (Digital Micromirror Device, register trademark), an LCD, or the like, for example. The display element 22 generates video light on the basis of the display signal and the light from the light source 23, and emits the video light to the optical system 24. Figure 1, ¶ [0031]) and wherein
the first graphic element appears, to a wearer of the display headset, stationary relative to the display headset (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]);
the second graphic element appears, to a wearer of the display headset, stationary relative to the vehicle notwithstanding motion of the display headset relative to the vehicle (Mori, vibration of the vehicle may be detected from information of an acceleration sensor included in the HMD apparatus. The AR image may be controlled to vibrate in a range where the user does not feel uncomfortable due to car sickness so as to cancel the vibration of the vehicle. ¶ [0134]);
the third graphic element appears, to a wearer of the display headset, stationary relative to the surface (Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a predetermined important AR display for drive assist and the like. As one example of the important AR display, display regarding a road surface mark or a traffic light, display of an arrow indicating a traveling direction, display of speed limit, display of an inter-vehicle distance, display of caution about pedestrian or an oncoming vehicle, and display of warning are cited. ¶ [0090]); and
the fourth graphic element appears, to a wearer of the display headset, stationary relative to the at least one dynamic body external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]).

Inventorship


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0090375 by Mori et al. (“Mori”) in view of U.S. Pub. No. 2016/0209647 by Fursich (“Fursich”).

As to claim 3, Mori does not expressly teach the system wherein the positioning system is arranged to characterize a vector between the viewpoint of the wearer of the display headset and each one of the display headset, the vehicle, the surface and the at least one dynamic body external to the vehicle.
wherein the positioning system is arranged to characterize a vector between the viewpoint of the wearer of the display headset and each one of the display headset, the vehicle, the surface and the at least one dynamic body external to the vehicle (Fursich, the light field display of FIG. 3C is the optical principle of how to find the connection between a source image pixel and the light field pixel. The dashed line 108 is a vector coming from a virtual image pixel and going to the eye 59. The field angle 107 and the azimuth angle 110 are used together with the optical properties of the micro lens 106 to calculate the real light ray 109 and to find the matching light field pixel 112. Figure 3C, ¶ [0146]). 
The combination of Mori and Fursich teaches each virtual image displayed to the user based on the vector between the image and the user’s eye.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mori’s AR image to include Fursich’s vectored image display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Fursich’s vectored image display permits accurate positioning of the display images based on the user position and orientation.  This known benefit in Fursich is applicable to Mori’s AR image as they both share characteristics and capabilities, namely, they are directed to virtual image display devices.  Therefore, it would have been recognized that modifying Mori’s AR image to include Fursich’s vectored image display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Fursich’s vectored image display in virtual image display devices and (ii) the 
Thus, Mori, as modified by Fursich, teaches the vector between the user’s eye and the virtual image.
As to claim 4, Mori, as modified by Fursich, teaches the system wherein the display driver generates graphic elements such that:
a vector between the viewpoint of the wearer of the display headset and the at least one graphic element (Fursich, the light field display of FIG. 3C is the optical principle of how to find the connection between a source image pixel and the light field pixel. The dashed line 108 is a vector coming from a virtual image pixel and going to the eye 59. The field angle 107 and the azimuth angle 110 are used together with the optical properties of the micro lens 106 to calculate the real light ray 109 and to find the matching light field pixel 112. Figure 3C, ¶ [0146]) which appears, to a wearer of the display headset, stationary relative to the display headset, does not move relative to any vector between the viewpoint of the wearer of the display headset and the display headset (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]); and
a vector between the viewpoint of the wearer of the display headset and the at least one graphic element (Fursich, the light field display of FIG. 3C is the optical principle of how to find the connection between a source image pixel and the light field pixel. The dashed line 108 is a vector coming from a virtual image pixel and going to the which appears, to a wearer of the display headset, stationary relative to the vehicle, is equal in direction to the vector between the viewpoint of the wearer of the display headset and the vehicle (Mori, An AR image 51a is a first display example regarding the signboard 41. In the fixed position system, it is an example in which an image of the signboard 41 is enlarged to become an easily recognizing visually state and displayed in the lower side area R3. Figure 6, ¶ [0099]); and
a vector between the viewpoint of the wearer of the display headset and the at least one graphic element (Fursich, the light field display of FIG. 3C is the optical principle of how to find the connection between a source image pixel and the light field pixel. The dashed line 108 is a vector coming from a virtual image pixel and going to the eye 59. The field angle 107 and the azimuth angle 110 are used together with the optical properties of the micro lens 106 to calculate the real light ray 109 and to find the matching light field pixel 112. Figure 3C, ¶ [0146]) which appears, to a wearer of the display headset, stationary relative to the surface, is equal in direction to the vector between the viewpoint of the wearer of the display headset and the surface (Mori, This central area R1 is basically defined as an area where the AR display is not executed, or a preferentially used area for a predetermined important AR display for drive assist and the like. As one example of the important AR display, display regarding a road surface mark or a traffic light, display of an arrow indicating a traveling direction, ; and
a vector between the viewpoint of the wearer of the display headset and the at least one graphic element (Fursich, the light field display of FIG. 3C is the optical principle of how to find the connection between a source image pixel and the light field pixel. The dashed line 108 is a vector coming from a virtual image pixel and going to the eye 59. The field angle 107 and the azimuth angle 110 are used together with the optical properties of the micro lens 106 to calculate the real light ray 109 and to find the matching light field pixel 112. Figure 3C, ¶ [0146]) which appears, to a wearer of the display headset, stationary relative to the at least one dynamic body external to the vehicle is equal in direction to the vector between the viewpoint of the wearer of the display headset and the at least one dynamic body external to the vehicle (Mori, a moving object such as the other vehicle or a person can also be set as an AR target. An AR image generator unit 13 also generates an AR image regarding the moving object. ¶ [0141]). In addition, the motivation used is the same as in the rejection of claim 3.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0090375 by Mori et al. (“Mori”) in view of U.S. Pub. No. 2013/0076787 by Mathieu et al. (“Mathieu”).

As to claim 16, Mori does not expressly teach the system wherein the system is configured to record a first route taken by a vehicle driven on a surface; and upon the vehicle being driven again on the surface, the display driver being configured to display at least one graphic element, which to a wearer of the display headset appears stationary relative to the surface, wherein the at least one graphic element is a driving line which represents the first route taken by the vehicle.
Mathieu teaches a head-up display wherein the system is configured to record a first route taken by a vehicle driven on a surface; and upon the vehicle being driven again on the surface, the display driver being configured to display at least one graphic element, which to a wearer of the display headset appears stationary relative to the surface, wherein the at least one graphic element is a driving line which represents the first route taken by the vehicle (Mathieu, The VHM 562 (vehicle history module) includes previously travelled routes or laps by the vehicle and essential vehicle information identified along the previous travelled routes of laps, wherein the identity and location of the essential vehicle information is recorded and stored in memory. ¶ [0045]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mori’s navigation display to include Mathieu’s route mapping and saving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Mathieu’s route mapping and saving permits improved driving properties based on the route and vehicle information.  This known benefit in Mathieu is applicable to Mori’s navigation display as they both share characteristics and capabilities, namely, they are directed to vehicular display devices.  
Thus, Mori, as modified by Mathieu, teaches the travelled route being recorded and stored in memory which is then displayed on the display for the following route.
As to claim 17, Mori does not expressly disclose the system wherein the system is configured to record wheel slip of the vehicle during a the first route taken by the vehicle on the surface; and upon the vehicle being driven again on the surface, the display driver being configured to display graphic elements, which to a wearer of the display headset appear stationary relative to the surface, wherein at least one graphic element indicates one or more portions of the first route in which wheel slip of the vehicle was recorded, and at least one graphic element is a driving line which indicates a second route to be taken by the vehicle, wherein the second route is formulated such that the vehicle avoids the one or more portions of the first route in which wheel slip of the vehicle was recorded.
 wherein the system is configured to record wheel slip of the vehicle during a the first route taken by the vehicle on the surface (Mathieu, The in-vehicle module 552 can include the aforementioned known in-vehicle sensors used within the vehicle to monitor vehicle speed, engine speed, transmission state, engine coolant temperature, fuel economy, battery SOC, oil level, tire pressure wheel slip, odometer mileage and other parameters representative of the operation of the vehicle. The plurality of vehicle sensors and data modules 506 can further include sensors and data modules for monitoring the vehicle operational environment including data from a range module 554, data from a vision module 556 capable of capturing images with 360 degrees of rotation, data from an IR imaging module 558, data from a vehicle to vehicle module 560, data from a vehicle history module (VHM) 562, data from a wireless communications module (WCM) 564 and data form a stored data module (SDM) 566. ¶ [0045]); and upon the vehicle being driven again on the surface, the display driver being configured to display graphic elements, which to a wearer of the display headset appear stationary relative to the surface, wherein at least one graphic element indicates one or more portions of the first route in which wheel slip of the vehicle was recorded, and at least one graphic element is a driving line which indicates a second route to be taken by the vehicle, wherein the second route is formulated such that the vehicle avoids the one or more portions of the first route in which wheel slip of the vehicle was recorded (Mathieu, The VHM 562 (vehicle history module) includes previously travelled routes or laps by the vehicle and essential vehicle information identified along the .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mori’s navigation display to include Mathieu’s route mapping and saving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Mathieu’s route mapping and saving permits improved driving properties based on the route and vehicle information.  This known benefit in Mathieu is applicable to Mori’s navigation display as they both share characteristics and capabilities, namely, they are directed to vehicular display devices.  Therefore, it would have been recognized that modifying Mori’s navigation display to include Mathieu’s route mapping and saving would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Mathieu’s route mapping and saving in vehicular display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Mori, as modified by Mathieu, teaches the wheel slip location being recorded with the route and stored for a warning display on a second lap.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 18, Mori does not expressly teach the system being configured to communicate with a display of a vehicle configured to display graphic elements, the system being further configured to deactivate at least part of the vehicle display such that graphic elements are not duplicated on the vehicle display and the display headset of the augmented reality system. Mori does not teach the vehicle display and HMD which deactivate part of the display so as to not duplicate the images.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0187963 by Lee et al. teaches a vehicle display device which presents warnings, vehicle information, and information about dynamic objects on the head-up display.

	U.S. Pub. No. 2017/0235135 by Ishiguro et al. teaches an on-vehicle display which includes a HUD presenting vehicle information and route information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691